—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered March 17, 1999, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
Defense counsel seeks to be relieved from his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. After waiving indictment, defendant, represented by counsel, entered a knowing, voluntary and intelligent plea of guilty to the crime of criminal possession of a weapon in the second degree and waived his right to appeal (see, People v George, 261 AD2d 711, lv denied 93 NY2d 1018). Defendant was sentenced to a determinate prison term of 3V2 years in accordance with the agreed-upon terms of the plea agreement. The judgment is accordingly affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Spain, Carpinello and Graífeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.